DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-46, and the following species in the reply filed on 2/16/2021 is acknowledged.
A backbone which comprises an acrylate polymer and an alkylacrylate polymer (as in claim 4)
Unsaturated monomer that is an alkyl acrylate (as in claim 11)
Dimethylaminoethyl methacrylate (DMAEMA) as an amine –containing monomer (as in claim 25)
Water miscible solvent (as in claim 42)
Claims 2, 3, 5, 6, 8, 10,14-20, 23, 24, 28-34, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 contains the trademark/trade name Norsocryl 102.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify a species of amine-containing methacrylate and, accordingly, the identification is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7, 9, 11-13, 21, 22, 25-27, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bott et al, US5693716.
Bott discloses the production of an amphipathic graft copolymer comprising a hydrophobic backbone (for claim 1) and hydrophilic side chains (for claim 1) (abstract; Column 3, line 60 to Column 4, line 7). Bott exemplifies the production of a graft copolymer wherein the backbone is a copolymer prepared from a monomer mixture comprising styrene, ethylhexylacrylate, and glycidyl methacrylate corresponding to the claimed backbone which comprises and acrylate (ethylhexyl acrylate) and alkylacrylate (glycidyl methacrylate) (for claims 1, 4), and the side chains are copolymers prepared from a monomer mixture comprising DMAEMA, corresponding to the claimed amine-containing monomer (for claim 1), and methyl methacrylate, corresponding to the claimed polymerizable unsaturated monomer (for claim 1) (Example I). The prior art structure therefore corresponds to the claimed graft copolymer (for claim 1). Bott further teaches 
Regarding the claimed molecular weight: Bott teaches that the prior art graft copolymer is characterized by a number average molecular weight (Mn) less than 250000. [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP § 2144.01). Given that the prior art graft copolymer is required to have a Mn less than 250000, an ordinary artisan will recognize that the backbone of the prior art graft copolymer must be characterized by a Mn less than 250000, overlapping the claimed range (for claim 1).
Regarding the polymerizable unsaturated monomer: As noted above, the side chains of the prior art polymer comprise methyl methacrylate, corresponding to the claimed unsaturated monomer. Note that methyl methacrylate corresponds to claimed Formulae I and II when R2 is a C1 alkyl group, X is CO-O-, Y is a C1 alkyl group, and R1 is hydrogen (for claims 7, 9, 11-13).
Regarding the claimed amine-containing monomer: As noted above, the side chains of the prior art polymer comprise DMAEMA, which is an amine-containing methacrylate (for claim 21). Further note that DMAEMA corresponds to the claimed Formulae when Rn2 is a C1 alkyl, Xn is CO-O-, Yn is a C2 alkyl group, and Rn1 is NRn3Rn4, with Rn3 and Rn4 both being C1 alkyl groups (for claims 22, 25-27).
Bott does not particularly point to the production of a graft copolymer wherein the backbone has the claimed molecular weight.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a graft copolymer having the claimed molecular weight property in view of the prior art (for claim 1).

Allowable Subject Matter
Claims 36-44 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Bott et al, US5693716, discussed earlier in this record. The prior art discloses the use of the graft copolymer is pesticide compositions, and does not teach nor does it fairly suggest the production of an ink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765